Sognier, Judge.
This is the second appearance of this case before our court. See Fairburn Banking Co. v. Upton, 172 Ga. App. 81 (321 SE2d 814) (1984). In our earlier opinion we remanded the case because the trial court’s order entering judgment in favor of Patricia Upton on her claim to property levied upon by Fairburn Banking Company failed to set forth findings of fact and conclusions of law. It is from this order entering judgment in favor of Upton that Fairburn Banking Company appeals.
Appellant contends the trial court erred by denying its motion to dismiss and entering judgment in favor of appellee because there was no evidence to support appellee’s claim to relief. Appellee testified that she was the owner of personalty listed in a document entered into evidence without objection which she identified as a list of items taken from her home. Contrary to appellant’s contention that there was no evidence showing title to the property was in appellee on the dates of judgment and levy, appellee testified that she purchased the property with money she received in 1976 or 1977 and that she had spent all the money by November 1978, four years prior to appellant’s judgment and levy. No evidence was presented to show that the property belonged to anyone other than appellee.
Therefore, because there was some evidence that appellee was the owner of the property, see Jones v. Spindel, 143 Ga. App. 341 (238 SE2d 703) (1977), the trial court did not err by denying appellant’s motion to dismiss and entering judgment for appellee. Wilshire *470Mfg. Co. v. Whitmore, 168 Ga. App. 583, 584 (2) (309 SE2d 879) (1983).
Decided April 2, 1985.
Daniel F. Byrne, for appellant.
Mark A. Kelley, for appellee.

Judgment affirmed.


Birdsong, P. J., and Carley, J., concur.